
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.6F



FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

AGREEMENT EVIDENCING AN AWARD OF DEXIA RESTRICTED STOCK


February 14, 2008

To: [                                    ]"Employee"

        We are pleased to notify you that by the determination of the Human
Resources Committee (the "Committee") of the Board of Directors of Financial
Security Assurance Holdings Ltd. (together with any successor thereto, the
"Company") (Number of Shares) (                        ) shares of Dexia
Restricted Stock have been awarded to you under the Financial Security Assurance
Holdings Ltd. 2004 Equity Participation Plan (as amended from time to time, the
"Plan"). Unless otherwise defined herein, all capitalized terms contained herein
shall have the definitions that are ascribed to them in the Plan.

        As described herein, your shares of Dexia Restricted Stock will be
allocated (i) 33-1/3% to the three-year Restricted Period scheduled to end
December 31, 2010 and (ii) 66-2/3% to the four-year Restricted Period scheduled
to end December 31, 2011. Pursuant to the terms of the Plan and this Agreement,
the restrictions on vested Dexia Restricted Stock allocated to each Restricted
Period will lapse at the end of such Restricted Period and unrestricted shares
of Dexia Stock will be distributed at that time. During the Restricted Period,
your shares of Dexia Restricted Stock will be held in custody in a securities
account maintained by a custodian designated by the Company, subject to the
provisions of this Agreement and the Plan.

        1.    Purpose of Award.

        The purpose of the Plan pursuant to which your shares of Dexia
Restricted Stock have been awarded is to enable the Company to retain and
attract executives and employees who will contribute to the Company's success by
their ability, ingenuity and industry, and to enable such executives and
employees to participate in the long-term growth of the Company and Dexia by
obtaining a proprietary interest in the Company or Dexia and/or the cash
equivalent thereof.

        2.    Acceptance of the Dexia Restricted Stock Award Agreement.

        Your execution of this Dexia Restricted Stock award agreement (this
"Agreement") will indicate your acceptance of, and your agreement to be bound
by, the terms set forth in this Agreement and in the Plan.

        3.    Vesting Period.

        On the date hereof, you are vested in none of the shares of Dexia
Restricted Stock subject to this award. Subject to the provisions of this
Section 3 and the Plan, your shares of Dexia Restricted Stock shall vest
according to the following schedule:

Vesting Date


--------------------------------------------------------------------------------

  % of Dexia Restricted Stock Award Vesting

--------------------------------------------------------------------------------

  June 30, 2010   33-1/3 % June 30, 2011   66-2/3 %

The period from the date of grant of your shares of Dexia Restricted Stock to
the date such shares are scheduled to become vested is referred to as the
"Normal Vesting Period."

        In the event of termination of your employment for any reason during the
Normal Vesting Period, (i) you shall forfeit all your shares of Dexia Restricted
Stock that have not become vested prior to your date of termination, except as
specified below in this Section 3, and (ii) any shares of vested Dexia
Restricted Stock held by you (including shares that become vested as specified
below in this Section 3) will be distributed in the form of shares of
unrestricted Dexia Stock at the conclusion of the applicable Restricted Period,
subject to your right to sell such shares to the Company as described in
Section 6. The period from the date of award of your Dexia Restricted Stock to
the actual date of vesting (taking

--------------------------------------------------------------------------------




into account the earlier vesting as a result of the events described below in
this Section 3) is referred to as the "Forfeiture Period."

•Upon termination of your employment by the Company without Cause, a portion of
your shares of Dexia Restricted Stock subject to this award that have not become
vested prior to the date of such termination shall vest as of such date, such
portion to equal the ratio of (i) the number of days in the Normal Vesting
Period applicable to such shares that have elapsed as of the date of
termination, over (ii) the total number of days in such Normal Vesting Period.

•Upon becoming eligible for Retirement at age 55 with 5 Years of Service or such
other date as you shall be eligible to retire under any agreement with the
Corporation (your "Retirement Eligibility Date"), a portion of your shares of
Dexia Restricted Stock subject to this award that have not become vested prior
to your Retirement Eligibility Date shall vest as of such date, such portion to
equal the ratio of (i) the number of days in the Normal Vesting Period
applicable to such shares that have elapsed as of the Retirement Eligibility
Date, over (ii) the total number of days in such Normal Vesting Period. The
shares of Dexia Restricted Stock subject to this award that are still unvested
following your Retirement Eligibility Date shall vest in equal installments as
of the last day of each of the Company's fiscal quarters ending during the
remaining term of the applicable Normal Vesting Period, provided that, in the
case of each such installment, you remain employed by the Company until the
applicable vesting date.

•All your unvested shares of Dexia Restricted Stock awarded hereunder shall vest
(i) upon your death or Disability while you are employed by the Company or
(ii) to the same extent that Performance Shares vest, in the event of a Change
in Control while you are employed by the Company.

        4.    Restricted Period.

        From the date of award of your Dexia Restricted Stock until 6 months
following the expiration of the Forfeiture Period (such period, the "Restricted
Period"), you shall not be permitted, voluntarily or involuntarily, to sell,
transfer, pledge, anticipate, alienate, encumber or assign your shares of Dexia
Restricted Stock awarded hereunder except by will or the laws of descent and
distribution; provided that the Restricted Period for any shares of Dexia
Restricted Stock that are automatically sold to the Company or to Dexia to
satisfy withholding tax requirements in accordance with Section 8 below shall
expire at the expiration of the applicable Forfeiture Period. The Restricted
Periods set forth below shall apply to your shares of Dexia Restricted Stock
that vest at the conclusion of the Normal Vesting Period:

Vesting Date


--------------------------------------------------------------------------------

  Restricted Period Ended

--------------------------------------------------------------------------------

  % of Dexia Restricted Stock Award Becoming Unrestricted

--------------------------------------------------------------------------------

  June 30, 2010   December 31, 2010   33-1/3 % June 30, 2011   December 31, 2011
  66-2/3 %

        5.    Dividends and Voting Rights.

        Other than the restrictions on transfer during the Restricted Period,
the risk of forfeiture during the Normal Vesting Period and any other terms and
conditions of your award set forth herein and in the Plan, you shall have all of
the rights of a holder of Dexia Stock in respect of your shares of Dexia
Restricted Stock, including the right to vote the shares and the right to
receive any cash dividends; provided that any stock dividends paid, or proceeds
of stock splits, shall remain Dexia Restricted Stock subject to the same custody
arrangement, vesting provisions and Restricted Period applicable to the Dexia
Restricted Stock in respect of which such stock dividend was paid or stock split
was made. Cash dividends received with respect to your Dexia Restricted Stock
shall be converted into U. S. dollars at the then applicable exchange rates and
paid to you promptly following receipt by the custodian of such

2

--------------------------------------------------------------------------------




dividends but, in any event, not later than 2 1/2 months following the year in
which such cash dividends are received by the custodian.

        6.    Election to Sell Stock.

        Prior to the date on which the Restricted Period shall be completed with
respect to vested shares of Dexia Restricted Stock awarded to you hereunder, you
shall be given an opportunity to elect to sell to the Company all or a portion
of such shares, if any, that you would be entitled to receive following
completion of such Restricted Period. Such election shall be made in writing and
shall be delivered to the Company's Chief Financial Officer or General Counsel,
or such other officer as the Committee shall from time to time designate.
Notwithstanding any election to sell made by you, the Committee may, in its sole
and absolute discretion, on behalf of the Company, refuse to purchase shares of
unrestricted Dexia Stock from you. If you fail to make a timely election with
respect to any vested shares of Dexia Restricted Stock prior to completion of
the Restricted Period, the Committee, in its sole discretion, may nonetheless
purchase shares of Dexia Stock that you offer for sale to the Company. Any Dexia
Stock purchased by the Company pursuant to this Section 6 shall be purchased at
the Fair Market Value of Dexia Stock as of the last day of the Restricted Period
(or if such day is not a trading day for Dexia Stock, then the first succeeding
trading day for Dexia Stock), converted into U. S. dollars using the noon buying
rate published by the Federal Reserve Bank of New York for such date (or, if
such rate is no longer published, such other rate as the Committee shall
approve).

        7.    Distributions and Payments on Completion of Restricted Period.

        In furtherance of an election made under Section 6 of this Agreement,
and subject to the Company's rights thereunder, distributions of Dexia Stock
and/or payments of cash for the purchase of shares of Dexia Restricted Stock
allocated to a particular Restricted Period covered by this award shall be made
to you within ten (10) days after the completion of such Restricted Period.

        8.    Tax Withholding.

        In accordance with Section 11(d) of the Plan, you shall automatically
sell to the Company a number of whole and/or fractional shares of Dexia Stock
that would otherwise be distributed to you upon expiration of the Forfeiture
Period in order to satisfy the minimum withholding requirement for all
applicable Federal, state and local income, excise and employment taxes;
provided that you may elect to satisfy any such withholding requirement by the
delivery of cash. Such election must be made in writing and delivered to the
Company's Chief Financial Officer or General Counsel or such other officer as
the Committee shall from time to time designate no later than thirty (30) days
prior to the date of any such withholding requirement. Any shares of Dexia Stock
sold to the Company pursuant to this Section 8 shall be valued at their Fair
Market Value on the date of the applicable withholding requirement (or if such
day is not a trading day for Dexia Stock, then the first succeeding trading day
for Dexia Stock), converted into U. S. dollars using the noon buying rate
published by the Federal Reserve Bank of New York for such date (or, if such
rate is no longer published, such other rate as the Committee shall approve).

        9.    Dexia Stock Ceases to be Outstanding.

        If, as a result of any merger, reorganization or other business
combination or any other event or occurrence (a "Realization Event"), Dexia
Stock is converted or exchanged for cash, shares or other consideration (the
"Realization Consideration"), each share of Dexia Restricted Stock awarded
hereunder outstanding immediately prior to such Realization Event shall be
converted into the Realization Consideration at the same time and on the same
terms as applicable to Dexia Stock in general and shall be subject to the terms
and conditions of Section 6(c) of the Plan applicable to the Dexia Restricted
Stock for which the Realization Consideration was paid, including the timing of
payment, transfer and forfeiture provisions applicable with respect to the
remaining term of the applicable Restricted Period and the Forfeiture Period,
unless, in any such case, waived by the

3

--------------------------------------------------------------------------------




Committee in its sole discretion; provided that (i) to the extent that the
Realization Consideration consists of shares, the provisions hereof applicable
to Dexia Restricted Stock shall apply to such shares as if such shares were
Dexia Restricted Stock; and (ii) to the extent that the Realization
Consideration consists of cash (the "Restricted Cash Amount"), the Restricted
Cash Amount shall be paid to you on the first regular payroll payment date that
is at least six months after the end of the Normal Vesting Period applicable to
the Dexia Restricted Stock for which the Restricted Cash Amount was substituted.
Such Restricted Cash Amount shall be converted into U.S. dollars using the noon
buying rate published by the Federal Reserve Bank of New York for the date of
receipt of such cash (or if such rate is no longer published, such other rate as
the Committee shall approve) and credited with a rate of return equal to the
Company's ROE from the date of conversion into cash until the date of payment.
The Company's obligation to pay the Restricted Cash Amount, along with any
deemed earnings or losses thereon, shall be an unfunded contractual obligation
that will be satisfied out of the Company's general assets. Participants shall
have only the rights of a general unsecured creditor of the Company with respect
to such amounts.

        For purpose of the foregoing:

"ROE" means, in respect of any period, the average of:

          (i)  the discount rate (expressed as an annual percentage rate) such
that (a) the Adjusted Book Value per share of the Company's common stock ("FSA
Stock") on the last day of the last calendar quarter in such period, and the
dividends paid per share during such period, each discounted at such discount
rate to the first day of the first calendar quarter in such period, equals
(b) the Adjusted Book Value per share of FSA Stock on the first day of the first
calendar quarter in such period; and

         (ii)  the discount rate (expressed as an annual percentage rate) such
that (a) the Book Value per share of FSA Stock on the last day of the last
calendar quarter in such period, and the dividends paid per share during such
period, each discounted at such discount rate to the first day of the first
calendar quarter in such period, equals (b) the Book Value per share of FSA
Stock on the first day of the first calendar quarter in such period.

        "Adjusted Book Value" means, as of a particular date, the Book Value on
such date, subject to the following adjustments, each of which shall have been
derived from the Company's IFRS financial statements for the period ended on
such date (or, if not derivable from such financial statements, shall be
determined in good faith by the Company), but reduced by the amount of the
federal income tax applicable thereto:

          (i)  add to the Book Value the sum of (A) the unearned premiums net of
prepaid reinsurance premiums at such date, (B) the estimated present value of
future installment premiums, net of reinsurance, at such date, (C) the estimated
present value of ceding commissions to be received related to reinsured future
installment premiums at such date and (D) the estimated present value of future
net interest margin at such date, and

         (ii)  subtract from such total the sum of (A) the deferred acquisition
costs at such date and (B) the estimated present value of premium taxes to be
paid related to future installment premiums.

        "Adjusted Book Value per share" means, as of a particular date, Adjusted
Book Value on such date divided by the number of shares of FSA Stock outstanding
(excluding treasury shares other than those owned to hedge obligations under the
Company's Deferred Compensation Plan(s) or Supplemental Executive Retirement
Plan(s)) on such date.

        "Book Value" means, as of a particular date, the Company's total
shareholders' equity on such date, as derived from the Company's IFRS financial
statements for the period ended on such date.

4

--------------------------------------------------------------------------------






For purposes hereof, Book Value shall be determined excluding the after-tax
effect of (i) accumulated other comprehensive income (the total mark-to-market
on investment assets not subject to hedge accounting and the credit risk
component of the mark-to-market on investment assets subject to hedge
accounting), (ii) the credit risk component of the mark-to-market on liabilities
accounted for under the fair value option and (iii) gains or losses attributable
to mark-to-market of Investment Grade credit derivatives.

        "Book Value per share" means, as of a particular date, Book Value on
such date divided by the number of shares of FSA Stock outstanding (excluding
treasury shares other than those owned to hedge obligations under the Company's
Deferred Compensation Plan(s) or Supplemental Executive Retirement Plan(s)) on
such date.

        10.    Subject to Terms of the Plan.

        This Agreement shall be subject in all respects to the terms and
conditions of the Plan and in the event of any question or controversy relating
to the terms of the Plan, or any ambiguity in interpreting the provisions
thereof, the decision of the Committee shall be conclusive.

        11.    Miscellaneous.

         (a)  All decisions made by the Committee pursuant to the provisions of
this Agreement and the Plan (including without limitation any interpretation of
this Agreement and the Plan) shall be final and binding, in the absence of bad
faith or manifest error, on all persons and otherwise entitled to the maximum
deference permitted by law, including the Company and you. Any dispute,
controversy or claim between the parties hereto arising out of or relating to
this Agreement shall be settled by arbitration conducted in the City of New
York, in accordance with the Commercial Rules of the American Arbitration
Association then in force and New York law. In any dispute or controversy or
claim challenging any determination by the Committee, the arbitrator(s) shall
uphold such determination in the absence of the arbitrator's finding of the
presence of bad faith or manifest error of the Committee. The arbitration
decision or award shall be final and binding upon the parties. The arbitration
shall be in writing and shall set forth the basis therefor. The parties hereto
shall abide by all awards rendered in such arbitration proceedings, and all such
awards may be enforced and executed upon in any court having jurisdiction over
the party against whom enforcement of such award is sought. Each party shall
bear its own costs with respect to such arbitration, including reasonable
attorneys' fees; provided, however, that: (i) the fees of the American
Arbitration Association shall be borne equally by the parties; and (ii) if the
arbitration is resolved in your favor, your costs of arbitration (including such
fees) shall be paid by the Company.

         (b)  All certificates for shares of Dexia Stock delivered pursuant to
this Agreement shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which Dexia Stock is then listed, and any applicable Federal,
state or foreign securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

         (c)  This Agreement shall not confer upon you any right to continued
employment with the Company, nor shall it interfere in any way with the right of
the Company to terminate your employment at any time. Notwithstanding any other
provisions of this Agreement or the Plan, if the Committee determines that any
individual entitled to take action or receive payments hereunder is an infant or
incompetent by reason of physical or mental disability, it may permit such
action to be made by or cause such payments to be made to a different
individual, without any further responsibility with respect thereto under this
Agreement or the Plan.

5

--------------------------------------------------------------------------------



         (d)  All notices hereunder shall be in writing and, if to the Company,
shall be delivered or mailed to its principal office, addressed to the attention
of the General Counsel; and if to you, shall be delivered personally or mailed
to you at the address appearing in the records of the Company. Such addresses
may be changed at any time by written notice to the other party given in
accordance with this Section 11.

         (e)  Notwithstanding any other provision of the Plan or this Agreement,
the Plan and this Agreement shall be construed or deemed to be amended as
necessary to comply with the requirements of Section 409A of the Code to avoid
taxation under Section 409A(a)(1) of the Code. The Committee, in its sole
discretion, shall determine the requirements of Section 409A of the Code
applicable to the Plan and this Agreement and shall interpret the terms of the
Plan and this Agreement consistently therewith. Under no circumstances, however,
shall the Company have any liability under the Plan or this Agreement for any
taxes, penalties or interest due on amounts paid or payable pursuant to the Plan
or this Agreement, including any taxes, penalties or interest imposed under
Section 409A(a)(1) of the Code.

          (f)  The failure of you or the Company to insist upon strict
compliance with any provision of this Agreement or the Plan, or to assert any
right you or the Company may have under this Agreement or the Plan, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement or the Plan.

         (g)  This Agreement contains the entire agreement between the parties
with respect to the subject hereof and supersedes all prior agreements, written
or oral, with respect thereto. By acceptance of this Agreement, you hereby agree
that the Plan, as amended through February 14, 2008, shall apply to all
outstanding awards of Dexia Restricted Stock held by you, and that any award
agreement(s) in respect of such outstanding awards shall be deemed amended to be
consistent with the Plan as so amended.

         (h)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

    Sincerely yours,
 
 
FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.
 
 
By:


--------------------------------------------------------------------------------

Sean W. McCarthy, President


Agreed to and accepted as of the
date first set forth above (Please sign on the line
below and print name in the space provided):





--------------------------------------------------------------------------------

(signature)
 
Name: 

--------------------------------------------------------------------------------

(print name)
 

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.6F



FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. AGREEMENT EVIDENCING AN AWARD OF
DEXIA RESTRICTED STOCK
